[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The defendants have moved for articulation "as to whether the court intended the decision to operate as an interlocutory judgment or to [sic] liability or as a final, appealable judgment." The motion may be granted. CT Page 66
The intention of the court is irrelevant. Counsel advised it prior to the commencement of the hearing that the parties were only interested in the amount of the debt and requested a finding thereon, as substantially appears in footnote 1. Since the action was brought as a foreclosure, several salient features or findings were not made. There was no appraisal of the mortgaged property, and no finding value was made. There was no judgment of foreclosure with law days or sale date set. The judgment is certainly incomplete as a foreclosure and necessarily should be regarded as an interlocutory judgment as to the amount of the debt only.
Moraghan, J.T.R.